DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to --SYSTEM ADAPTED TO PROMOTE RE-UTILIZATION OF A REJECTED CONTAINER LOADED WITH CONTENT--.
Continuing Data Should Be Updated
Applicant is respectfully requested to carefully review all continuing data for accuracy and completeness, and the status of each parent application appearing in paragraph [0001] of the specification should be updated where appropriate.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 6 January 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to because:
In fig. 1, the stabilizer disk 14 is not labeled (see paragraph [00038]);
In fig. 2, the number 36 is used twice to label different elements (see also paragraph [0039]);
-	In fig. 2 and fig. 3B, the number 39 is used to label different elements (see also paragraph [00042]);
-	In fig. 4, the number 66 is pointing toward the wrong element (see paragraph [00049]);
-	In fig. 5, the number 100 is missing (see paragraph [0058]);
-	In fig. 5, the number 112 is used twice to label different elements (see paragraph [00059]); 
-	In fig. 5, the number 114 is used twice to label different elements (see also paragraphs [0059] and [0061]);
-	In fig. 5, the bundler should be labeled as the number 111 (see paragraph [00060]); and
-	In fig. 5, the wrapper should be labeled as the number 113 (see paragraph [00060]).
Claim Objections
Claim 7 is objected to because in line 1, “comprises finger” should be changed to --comprises a finger-- for grammatical reasons.  Appropriate correction is required.
Claim 13 is objected to because in line 1, “feeder” should be changed to --feed mechanism-- for maintaining consistent terminology (see claim 1, line 12).  Appropriate correction is required.
Allowable Subject Matter
Notwithstanding the objections to claims 7 and 13, claims 1-16 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the system adapted to promote re-utilization of a rejected container loaded with content is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“an inspection station operative upon containers filled by said filling apparatus, said inspection station generating a signal when a filled container fails to meet a specification; 
a rejection station responsive to said signal and operative to direct filled containers that fail to meet said specification away from filled containers that meet the specification, thereby establishing an output of rejected filled containers; 
a reclamation station arranged to receive the output of said rejection station, said reclamation station comprising a pair of rotating flexible discs, a continuous feed mechanism to feed rejected filled containers to a first location between said rotating flexible discs with an open end portion of the rejected filled container being oriented in a radially outward relation with respect to said rotating flexible discs, said rotating flexible discs adapted to grip each rejected filled container at said first location in succession and to rotate each gripped container beyond said first location to expel content from the gripped container, and an arrangement to remove the emptied containers from the grip of said rotating flexible discs, thereby establishing a first output of expelled content and a separate, second output of emptied containers”.
The combination of structural limitations and their functional relationship to one another is not found in the prior art.  While inspection stations, rejection stations and reclamation stations are generally known in the prior art, see the discussion of the prior art in the Conclusion section, the combination of the particular inspection station, rejection station and reclamation station set forth in claim 1 is allowable over the prior art.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kendall (US ‘779) discloses a filled container inverting apparatus which includes a teaching of visual inspection and sorting of rejected filled containers (col. 3).
Aichinger et al. (US ‘052) discloses a monitoring system (paragraph [0047]) which includes weighing of filled containers (paragraphs [0054]-[0056]).  Containers which are not filled correctly are removed to a collection bin.
Thompson (US ‘048) discloses weighing of filled containers in order to separate out incorrectly filled containers.
Way (US ‘465) discloses weighing of filled bags or containers in order to separate out incorrectly filled bags or containers.  The contents of the incorrectly filled bags or containers are recovered (col. 2).
Puoti (US ‘804) discloses weighing of filled containers in order to separate out incorrectly filled containers.
This application is in condition for allowance except for the following formal matters: 
The objection to the title of the invention as set forth above;
The objections to the drawings as set forth above; and
The objections to claims 7 and 13 set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 September 2022